Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination a directional coupler, comprising: a coupler transmission line section and a coupling structure; said coupling structure has a coupled line; said coupling structure is a microstrip on a printed circuit board (PCB); said coupled line is coupled to said coupler transmission line section; said coupler transmission line section is a rigid air coaxial transmission line electrically connected to an upstream connector and a downstream connector; said upstream connector and said downstream connector are mounted on an outer conductor; and said outer conductor is mounted to said PCB in combination with all other elements in claim 1.

Regarding claims 2-10, the claims are allowed as they further limit allowed claim 1.

Regarding claim 11, the prior art of record does not teach alone or in combination a radio frequency (RF) power sensor comprising: a directional coupler is comprised of coupler transmission line section and a coupling structure; said coupling structure has a coupled line; said coupling structure is a microstrip on a printed circuit board (PCB); said coupled line is coupled to said coupler transmission line section; and said coupler transmission line section is a rigid air coaxial transmission line in combination with all other elements in claim 11.

Regarding claims 12-20, the claims are allowed as they further limit allowed claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858